         Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

         Plaintiff,

                     v.                      Criminal No. 20-258 (FAB)

    RAFAEL PINA-NIEVES,

         Defendant.


                           MEMORANDUM AND ORDER

BESOSA, District Judge.

        Before the Court is defendant Rafael Pina-Nieves (“Pina”)’s

amended motion to travel.         (Docket No. 76)      For the reasons set

forth below, Pina’s motion is DENIED.

I.      Background

        On August 13, 2020, a grand jury returned an indictment

charging Pina with possession of a firearm by a convicted felon,

and possession of a machinegun, in violation of 18 U.S.C. sections

922(g)(1) and 922(o), respectively.          (Criminal No. 20-258, Docket

No. 1) 1   Magistrate Judge Camille Vélez-Rivé granted Pina’s motion

for pre-trial release, setting bond at $1,000,000.           (Docket No. 8)

The order setting conditions of release requires Pina to surrender



1 Pina pled guilty to one count of bank fraud on May 13, 2015. (Case No. 12-
215, Docket No. 416) The Court sentenced Pina to time he had already served,
and two years of supervised release. Id., Docket No. 496.
         Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 2 of 10



Criminal No. 20-258 (FAB)                                                             2

his passport and prohibits international travel without prior

authorization by the Court.           Id.    Pina may travel between Miami,

Florida       and   Puerto   Rico,   but    must    notify    the   United      States

Probation Office (“USPO”) beforehand.               Id.

      Pina subsequently moved to amend his conditions of release,

requesting permission to “use [his] boat within the territorial

waters of Puerto Rico and Florida.”                (Docket No. 25)        The Court

granted his motion, stipulating that Pina:                   “not venture further

than three miles off the coast of Puerto Rico, place a tracking

device on each boat and watercraft, and inform the USPO before

“[using] any of his boats or watercraft.”                 (Docket No. 27)

      On April 13, 2010, Pina filed an amended motion to travel.

(Docket No. 76)        Pina, a convicted felon accused of possessing a

trove    of    ammunition,    two    pistols,      one    altered   to   shot    as   a

machinegun, seeks to relocate to the Dominican Republic for 41

days to be with his fiancée for the birth of his fourth child.

Id.     The amended motion to travel is DENIED.

II.   The Bail Reform Act

      Congress enacted the Bail Reform Act in 1984, 18 U.S.C.

sections 3141 et seq., in response to “the alarming problem of

crimes committed by persons on release.” United States v. Salerno,

481 U.S. 739, 742 (1987) (citation omitted).                    Pursuant to this

statute, the judicial officer “before whom an arrested person is
      Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 3 of 10



Criminal No. 20-258 (FAB)                                                   3

brought shall order that such person be released or detained,

pending judicial proceedings.”     18 U.S.C. § 3141(a).       Section 3141

enumerates permissible conditions of release, including “specified

restrictions on personal associates, place of abode, or travel.”

Id. § 3142(c)(1)(B)(iv).     Conditions of release serve to “assure

the appearance of the person” in Court and to protect “the safety

of any other person and the community.”         Id. § 3142(c).         Courts

consider   the   following   factors   to   determine   the   appropriate

conditions of release:

     (1) the nature and circumstances of the offense charged,
     including whether the offense is a crime of violence
     [. . .] or involves a minor victim or a controlled
     substance, firearm, explosive or other destructive
     device;

     (2) the weight of the evidence against the person;

     (3) the history and characteristics of the person; [and]

     (4) the nature and seriousness of the danger to any
     person or the community that would be posed by the
     person’s release.

Id. § 3142(g) (emphasis supplied).           Moreover, the “Court may

consider uncharged conduct in assessing the degree of danger posed

by the defendant.”     United States v. Rivera-Sepúlveda, Criminal

No. 19-695, 2020 U.S. Dist. LEXIS 14692 *5 (D.P.R. 2020) (Arias,

J.) (citing United States v. Rodríguez, 950 F.2d 85, 88-89 (2d.

Cir. 1991)). Conditions of release are subject to an “independent”

standard of review, “giving deference to the determination of the
         Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 4 of 10



Criminal No. 20-258 (FAB)                                                     4

district court.”          United States v. Patriarca, 948 F.2d 789, 791

(1st Cir. 1991).

III. International          Travel     Poses    an   Unacceptable    Risk    of
     Nonappearance

     The conditions of Pina’s release are narrowly tailored to the

specific circumstances of his case.             (Docket No. 8)   They are the

least restrictive means to accomplish the dual objectives of

section 3142:        to protect other persons and the community, and to

ensure Pina’s attendance at judicial proceedings.                   18 U.S.C.

§ 3142.      Pina is subject to minimal restrictions pending the

disposition of this action.             He is free to reside in Miami or

Puerto Rico, and to sail within three miles of the Miami and Puerto

Rico coasts, to travel between these locations without obtaining

leave from the Court, and to reside at a private residence.

(Docket Nos. 8 and 27)

     He seeks to modify the conditions of release further by

venturing beyond the territorial jurisdiction of the United States

from April 23, 2021 to June 3, 2021.             (Docket No. 76)    Pina wants

his fiancée to give birth in “Santiago de los Caballeros, Dominican

Republic” in honor of Pina’s late father.             Id.   Pina’s father died

on May 28.     Id.    The child’s due date coincides with the “twenty-

first commemoration of his father’s passing.” Id. A child’s birth

hardly    occurs     on   the   date   the     obstetrician-gynecologist    has
       Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 5 of 10



Criminal No. 20-258 (FAB)                                                 5

calculated,     unless    Pina     somehow      convinces   the     medical

professionals and his fiancée that she give birth by caesarean

section on the date he wants her to give birth.          Additionally, no

reason is given to explain why Pina’s fiancée would not want to

remain under the care of her current OB/GYN, and change doctors a

month before she is expected to give birth in the Dominican

Republic.     The birth of Pina’s child is not contingent on his

presence.   In any event, he may participate virtually from Puerto

Rico or Miami when the child is born.        Ultimately, the birth plan

of Pina and his fiancée has no bearing on the Court’s analysis.

      A consideration of the section 3142(g) factors compels the

Court to deny the amended motion to travel.         First, the nature of

the offenses charged in the indictment are serious. Pina allegedly

possessed: (1) a 9mm caliber Glock pistol, (2) a .40 caliber Smith

& Wesson pistol, and (3) 526 rounds of live ammunition, 56 of which

are for assault weapons.          (Docket No. 1)       The Glock pistol

functioned as a machinegun, “modified to shoot more than one shot,

without manual reloading.”       Id. at p. 2.

      According to Pina, “the sentencing exposure in this case is

not severe.”   (Docket No. 76 at pp. 3-4)       Defense counsel estimates

that Pina is subject to a range of 33 to 41 months of imprisonment

pursuant to the United States Sentencing Guidelines (“U.S.S.G.”).

Id.   Three and a half years in federal custody is not a trivial
      Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 6 of 10



Criminal No. 20-258 (FAB)                                                     6

matter.    The    Court   is   unaware,   and   Pina’s    counsel   does    not

indicate, if Pina himself thinks that spending 41 months in federal

prison is “not severe.”        (Docket No. 76 at p. 4)      Just one day in

any prison is not something a reasonable person would desire.               The

sentencing guidelines are advisory:             thus, the Court possesses

ample discretion to impose a sentence below or above the guideline

range should Pina be convicted.       United States v. Booker, 543 U.S.

220, 245 (2005); see United States v. Pantojas-Cruz, 800 F.3d 54

(1st Cir. 2015) (affirming the imposition of sentence in a weapons

case “two times the top of [the defendant’s GSR” for violating

U.S.C. section 922(g)); United States v. Vázquez-Martínez, 812

F.3d 18 (1st Cir. 2016) (noting that the “district court could

conclude   that   an   above-Guidelines    sentence      [for   violating    18

U.S.C. § 922(o), possession of a machinegun] was necessary to

promote respect for the law”); United States v. Santini-Santiago,

846 F.3d 487 (1st Cir. 2017) (affirming an “above-guidelines

sentence” for a defendant who pled guilty “to being a prohibited

person in possession of a firearm in violation of 18 U.S.C. §

922(g)(1)”); United States v. Severino-Pacheco, 911 F.3d 14, 19

(1st Cir. 2018) (affirming “a sentence above the guideline range”

because it “reflects the seriousness of the offense” (i.e. 18

U.S.C. § 922(o)); United States v. Rivera-Berríos, 902 F.3d 20, 23

(1st Cir. 2018) (affirming an “upwardly variant sentence” for a
       Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 7 of 10



Criminal No. 20-258 (FAB)                                                         7

“illegal possession of a machine gun”); United States v. Contreras-

Delgado, 913 F.3d 232 (1st Cir. 2019) (affirming the sentence above

the guideline range for “possessing a machine gun in violation of

18 U.S.C. § 922(o)”); United States v. Tirado-Nieves, 982 F.3d 1,

3 (1st Cir. 2020) (affirming a sentence “outside the advisory

Guidelines” for “unlawful possession of a firearm by a felon and

illegal possession of a machinegun”).

     Second, the weight of the evidence is ostensibly strong.

Federal law enforcement agents gathered a plethora of evidence

against    Pina    during      an    extensive    investigation,        including

interviews with a confidential human source, and interceptions of

incriminating      telephone    conversations      between   Pina       and   other

individuals.        (Docket    No.    52,   Ex.   2) 2   During     a    recorded

conversation, Pina allegedly “remarked about the presence of some

firearms inside a safe in a property that was in his name.” (Docket

No. 52 at p. 27)        Magistrate Judge Marshal D. Morgan issued a

search and seizure warrant on March 31, 2020, authorizing agents

to recover evidence of a crime from Pina’s residence in Caguas,

Puerto Rico.      (Docket No. 52, Ex. 2)      The record does not disclose


2 The admissibility of this evidence remains subject to the motion to suppress
and any additional motions in limine.        Pina argues that the telephone
interceptions were obtained illegally.    (Docket No. 82. at p. 3)    But, the
United States has yet to respond to Pina’s motion to suppress. Only after the
issue is joined will the Court resolve Pina’s motion. The Court’s assessment
of the evidence pertains only to the propriety of permitting Pina to travel
outside the United States.
      Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 8 of 10



Criminal No. 20-258 (FAB)                                                8

the date of execution; the indictment alleges, however, that Pina

possessed the ammunition and firearms “on or about April 1, 2020.”

(Docket No. 1)     Inculpatory evidence increases the likelihood of

conviction, which in turn presents an incentive to flee.               See

United States v. Palmer-Contreras, 835 F.2d 15, 18 (1st Cir. 1987)

(per curiam) (holding that where “the evidence against defendant[]

is strong, the incentive for relocation is increased.”).

     Third, the Court considered Pina’s personal characteristics

in setting forth the initial conditions of release.           The minimal

restraints imposed on Pina were based, in part, on his financial

and personal ties to Puerto Rico.        He was previously convicted,

however, of committing bank fraud.       (Criminal No. 12-215, Docket

No. 414)   Pina submitted false information to Doral Bank with the

specific “intent to deceive.”      Id.; see United States v. Donnat,

311 F.3d 99, 103 (1st Cir. 2002) (setting forth the elements of

bank fraud) (citation and quotation omitted).          Although Pina is

entitled to a presumption of innocence, the Court need not blind

itself to Pina’s history of deceitful conduct when considering the

merits of his amended motion to travel.

     Pina suggests that Instagram and a personal GPS device are

sufficient conditions of release.       Documenting “everyday life on

[Instagram]” is not, however, a verifiable means for confirming

Pina’s location.    (Docket No. 76 at p. 3)        Pina will “carry his
      Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 9 of 10



Criminal No. 20-258 (FAB)                                                       9

GPS tracker at all times.”         Id. at p. 4.        Unlike a conventional

ankle bracelet, the SPOT tracker is portable and can be “mounted

beneath   fiberglass,    fabric,    or   glass.”        See    SPOT-Trace-User-

Guide.pdf   (findmespot.com)        (last    visited      April    21,     2021).

Accordingly,   the     signal    transmitted     by   this    device    need   not

correspond to Pina’s actual physical location.                Additionally, the

GPS device is under Pina’s control, not under the control of the

USPO, and Pina may place it where he is not actually located, or

even disable it.        Moreover, travel to the Dominican Republic

requires the USPO to return Pina’s passport, permitting him to

move freely among foreign jurisdictions, not just the Dominican

Republic.      Given    Pina’s    access    to    watercraft      and    monetary

resources, the Court is not persuaded that there are conditions

that could assure the safety of the community and the appearance

of the defendant should Pina be permitted to travel beyond the

territorial limits of the United States.              Consequently, the Court

DENIES Pina’s amended motion to travel.               He shall remain in the

United States under the same conditions of release imposed by the

magistrate judge and this Court pending the disposition of this

criminal action.     (Docket Nos. 8 and 27)
      Case 3:20-cr-00258-FAB Document 87 Filed 04/22/21 Page 10 of 10



Criminal No. 20-258 (FAB)                                               10

IV.   Conclusion

      For the reasons set forth above, Pina’s amended motion to

travel is DENIED.    (Docket No. 76)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, April 22, 2021.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
